DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered. 

Status of the Rejection
All 35 U.S.C. § 112(b) rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
All 35 U.S.C. § 103 rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
New grounds of rejection under 35 U.S.C. § 103 are necessitated by the amendments. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hebert et al. (US 3,578,579 A) in view of Lee et al. (US 2010/0182022 A1) and further in view of Young (US 4,028,196 A).
Regarding claim 6, Hebert discloses a liquid property measurement device (ion-sensitive electrochemical apparatus [abstract; all of Col. 1]) comprising:
a glass electrode including a flat sensitive glass body sensitive to ions (glass tube electrode that includes a porous glass membrane in the form of a disc or plate wherein the porous glass membrane is sensitive to ions [Col. 1:55-68; Col. 2:3-45; Figs. 1 and 5]), a base body formed of a glass tube housing an internal solution (glass tube 12 is formed as a glass stem wherein the interior of the glass tube is occupied by an electrolyte solution [Col. 2:3-45]), and a fixation layer used to sealingly attach the sensitive glass body to an end surface of the base body (the porous glass membrane is attached to the glass stem by use of a glass seal [Col. 2:40-45; Fig. 5]); and 
the liquid property measurement device is configured to measure a cation concentration of a test solution (the device measures cation concentration through the use of a high impedance voltmeter (i.e., pH meter) [Col. 4:69 through Col. 5:67]);
wherein the sensitive glass body is attached on the end surface of the base body such that a surface of the sensitive glass body is exposed to the internal solution (the porous glass membrane is attached to the end surface of the glass stem/tube 12 such that the top surface of the porous glass membrane is exposed to the internal electrolyte solution [Col. 2:3-45; Figs. 1 and 5]); and
wherein the surface of the sensitive glass body that is exposed to the internal solution is sensitive to the ions (the entire porous glass membrane is sensitive to cations, including the interior surface exposed to the internal electrolyte solution [Col. 1:55-68; Col. 2:3-45; Figs. 1 and 5]).
Hebert discloses the calculations for determining the ion concentrations [see Col. 5] but fails to disclose a processing circuit and thus fails to expressly teach “a processing circuit in communication with the glass electrode and configured to perform processing”.
Lee discloses a pH measurement system [abstract] wherein the glass electrode is connected to a central processing unit (“processing circuit”) that includes a calculator 140 wherein the calculator calculates the hydrogen ion concentration of the solution based on the output voltage of the glass electrode [Paras. 0031, 0064, 0069].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ion measurement system of Hebert to include a CPU that comprises a calculator because Lee teaches that a CPU/calculator can be used to calculate the ion concentration of the solution based upon the output voltage of the glass electrode [Paras. 0031, 0064, 0069]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (i.e., adding a CPU/calculation unit to the system of Hebert would provide the obvious and predictable result of calculating the ion concentration based upon the electrode potential/EMF) [MPEP 2143(A)]. 
Hebert in view of Lee are silent on the CPU/calculator performing corrections based on resistance values and thus fail to expressly teach wherein the processing circuit is configured to “correct a cation concentration of a test solution obtained based on a potential of the glass electrode by using a correction value based on resistance values of the sensitive glass body and the fixation layer and output the corrected cation concentration as a measurement value”. 
Young discloses a glass electrode and method of measuring [abstract] wherein the method includes calculating an electrode error in mV wherein the error is based on the measured resistance of the test electrode including the glass membrane [Col. 4:62 through Col. 6:37; Examples 3-14 in table in Col. 6]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the calculation of the ion concentration that is based on the mV output signal of the test electrode as taught by Hebert and Lee such that the processor is configured to correct the ion concentration of the test solution based on a calculated error determined by the resistances of the glass components exposed to the test solution, including the resistance of the porous glass plate and glass seal, because Young teaches a method for calculating the resistance and determining the error associated with the measured ion based upon the calculated resistance [Col. 4:62 through Col. 6:37; Examples 3-14 in table in Col. 6] and such modification would provide the obvious and predictable result of providing a more accurate determination of the actual ion concentration of the test solution by taking into account the resistance of the glass test electrode. 
Regarding claim 8, Hebert further discloses wherein the sensitive glass body is sensitive to hydrogen ions (the porous glass membrane is sensitive to hydrogen ions [Col. 1:17-69]).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hebert in view of Lee and Young, as applied to claim 6 above, and further in view of Iwamoto et al. (US 2005/0034984 A1).
Regarding claim 7, modified Hebert discloses the limitations of claim 6 as discussed previously. 
Hebert fails to disclose the resistance values of the porous glass membrane, glass stem/tube, or glass seal and thus fails to expressly teach “wherein the resistance value of the fixation layer is equal to or higher than the resistance value of the sensitive glass body”. 
Iwamoto discloses a glass electrode for ion concentration determinations [Para. 0002] wherein Iwamoto teaches that from a functional point of view, it is preferable that the internal resistance of the glass used for the glass tube is 100 time and greater than an internal resistance of the glass used for the responsive glass membrane [Paras. 0010; Claims 2 and 4]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resistances of the glass tube, glass seal, and ion-sensitive membrane disclosed by Hebert such that the glass tube and glass seal have an internal resistance 100 times or greater than the internal resistance of the ion-sensitive glass membrane because Iwamoto teaches that from a functional point of view such difference is necessary [Para. 0010]. One skilled in the art would further recognize that having a much lower resistance in the ion-sensitive membrane will ensure that the voltage difference measured by the electrode is a result of the ion transfer through the ion-sensitive membrane attributed to actual signal rather than ion transfer through the glass tube/seal that would be considered noise. 


Response to Arguments
Applicant’s arguments, see Remarks Pgs. 5-7, filed 07/28/2022, with respect to the 35 U.S.C. § 103 rejection have been fully considered but are moot in light of the new grounds of rejection that relies upon Hebert rather than Fletcher. Applicant’s arguments that are pertinent to the new grounds of rejection are not persuasive as outlined below. 

Applicant’s Argument #1
Applicant argues that Young teaches “resistivity” and thus fails to teach the claimed “resistance”. 
Examiner’s Response #1
Examiner respectfully disagrees. This argument has been previously presented and was addressed in the Final rejection mailed 03/28/2022. For clarity of the record, Examiner’s response is presented below. 
Young expressly teaches the measurement of resistance in Ohms as outlined in Col. 5. Young further teaches the calculation of the volume resistivity, which is the resistance of the object normalized for a given membrane volume. Thus, even if Young does only teach resistivity per volume, such resistance still reads upon the “resistance” of the instant claims. Simply normalizing a resistance value by the volume of the material that expresses such resistance does not somehow change the fact that the value measured is a “resistance” of the object.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795